Case 2:17-cv-00041-SPC-MRM Document 692 Filed 11/10/20 Page 1 of 3 PageID 13418




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

  CONTINENTAL 332 FUND, LLC,
  CONTINENTAL 298 FUND LLC,
  CONTINENTAL 306 FUND LLC,
  CONTINENTAL 326 FUND LLC,
  CONTINENTAL 347 FUND LLC,
  CONTINENTAL 355 FUND LLC,
  CONTINENTAL 342 FUND LLC
  and CONTINENTAL 245 FUND
  LLC,

              Plaintiffs,

  v.                                               Case No.: 2:17-cv-41-FtM-38MRM

  GREGORY HILZ,

                Defendant.
                                            /

                                OPINION AND ORDER1

         Before the Court is United States Magistrate Judge Mac R. McCoy’s

  Report and Recommendation. (Doc. 691). Judge McCoy recommends granting

  in part and denying in part without prejudice Gregory Hilz’s bill of costs. (Doc.

  691). Neither party objects to the Report and Recommendation, and the time

  to do so has expired.




  1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
  hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
  or the services or products they provide, nor does it have any agreements with them. The
  Court is also not responsible for a hyperlink’s availability and functionality, and a failed
  hyperlink does not affect this Order.
Case 2:17-cv-00041-SPC-MRM Document 692 Filed 11/10/20 Page 2 of 3 PageID 13419




        A district judge “may accept, reject, or modify in whole or in part, the

  findings or recommendations made by the magistrate judge.” 28 U.S.C. §

  636(b)(1). The district judge “shall make a de novo determination of those

  portions of the report or specified proposed findings or recommendations to

  which objection is made.”      Id.   And “[t]he judge may also receive further

  evidence or recommit the matter to the magistrate judge with instructions.”

  Id.

        After examining the file independently and upon considering Judge

  McCoy’s findings and recommendations, the Court accepts and adopts the

  Report and Recommendation

        Accordingly, it is now

        ORDERED:

        (1) United States Magistrate Judge Mac R. McCoy’s Report and

           Recommendation (Doc. 691) is ACCEPTED and ADOPTED and the

           findings are incorporated herein.

        (2) The Motion is granted to the extent Defendant is awarded $340 for

           fees of the Clerk and for witness fees.

        (3) The Clerk of Court shall enter a cost judgment for Defendant Gregory

           Hilz in the amount of $340 for fees of the Clerk and for witness fees.

        (4) The Motion is denied without prejudice to the extent Defendant seeks

           any greater or different relief




                                             2
Case 2:17-cv-00041-SPC-MRM Document 692 Filed 11/10/20 Page 3 of 3 PageID 13420




       (5) Defendant is given 14 days from the date of the Court’s Order to file

          a renewed motion for the fees, if he chooses to do so

       DONE and ORDERED in Fort Myers, Florida on November 10, 2020.




  Copies: All Parties of Record




                                        3
